EXAMINER’S COMMENTS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In the response received on Oct. 11, 2021, the Applicant elected the invention of Group IX, claims 12 and 14, drawn to a DNA construct comprising, in operable linkage, a promoter that is functional in a plant cell and a nucleic acid sequence encoding a ferredoxin-thioredoxin reductase protein; including wherein said promoter comprises SEQ ID NO: 5.  The Applicant has amended all claims so that a promoter comprising SEQ ID NO: 5 is required in every claim; therefore all claims belong in the elected group.  Because a promoter comprising SEQ ID NO: 5 is free of the prior art, unity of invention is present for all claims, therefore ALL CLAIMS ARE REJOINED. Claims 1-7, 12, 13, and 15-21 are examined.

Claim Interpretation
	All claims require a promoter comprising “the nucleic acid sequence set forth in SEQ ID NO: 5”, and this is interpreted to require that the promoter comprises a nucleic acid having 100% identity to the full-length nucleotide sequence of SEQ ID NO: 5.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with B. Logan Buck on Nov. 5, 2021.

The application has been amended as follows: 

IN THE SPECIFICATION:

Please amend the paragraph bridging pages 9-10 as follows:
	Computer implementations of these mathematical algorithms can be utilized for comparison of sequences to determine sequence identity. Such implementations include, but are not limited to: CLUSTAL in the PC/Gene program (available from Intelligenetics, Mountain View, California); the ALIGN program (Version 2.0) and GAP, BESTFIT, BLAST, FASTA, and TFASTA in the GCG Wisconsin Genetics Software Package, Version 10 (available from Accelrys Inc., 9685 Scranton Road, San Diego, California, USA). Alignments using these programs can be performed using the default parameters. The CLUSTAL program is well described by Higgins et al. (1988) Gene 73:237-244 (1988); Higgins et al. (1989) CABIOS 5:151-153; Corpet et al. (1988) Nucleic Acids Res. 16:10881-90; Huang et al. (1992) CABIOS 8:155-65; and Pearson et al. (1994) Meth. Mol. Biol. 24:307-331. The ALIGN program is based on the algorithm of Myers and Miller (1988) supra. A PAM120 weight residue table, a gap length penalty of 12, and a gap penalty of 4 can be used with the ALIGN program when comparing amino acid the world wide web at [[www.]] ncbi.nlm.nih.gov. Alignment may also be performed manually by inspection.

Please amend the title as follows: MAIZE RBCS7A PROMOTER FOR EXPRESSING A FERREDOXIN-THIOREDOXIN REDUCTASE IN A PLANT

Please amend the abstract as follows:
	Compositions and methods for improving plant growth are provided herein. The maize RbcS7A promoter is provided which is a developmentally regulated promoter. Polynucleotides encoding ferredoxin-thioredoxin reductase proteins, polypeptides encompassing ferredoxin-thioredoxin reductase proteins, and expression 

IN THE CLAIMS:
15.	(Canceled)

Allowed Claims
Claims 1-7, 12, 13, and 16-21 are allowed and are renumbered as claims 1-15, respectively.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the shared technical feature of requiring a promoter that comprises the nucleotide sequence of SEQ ID NO: 5 is free of the prior art.  The closest prior art is Sosa et al (US Pre-Grant publication US 2006/0294622). Sosa teaches transgenic Arabidopsis plants expressing a cDNA encoding a ferredoxin thioredoxin reductase (FTR) under the control of the 35S constitutive promoter (see Example 1 on page 8).  They demonstrated that the T3 generation of these plants were larger than the control plants under high pH stress (see paragraph 0104 on page 8).  They teach consensus sequences based upon this FTR protein (see Table 1-5 on page 10).  They teach a maize protein with an amino acid sequence that is 100% identical to the instant SEQ ID NO: 2, and they refer to this sequence as SEQ ID NO: 18, see alignment, below:
ALIGNMENTS WITH SEQ ID NO: 2
RESULT 3
US-11-140-347-18
; Sequence 18, Application US/11140347
; Publication No. US20060294622A1
; GENERAL INFORMATION:
;  APPLICANT: SOSA, Julissa
;  APPLICANT:  NADZAN, Gregory
;  TITLE OF INVENTION: NUCLEOTIDE SEQUENCES AND POLYPEPTIDES ENCODED THEREBY USEFUL FOR
;  TITLE OF INVENTION:  MODIFYING PLANT CHARACTERISTICS
;  FILE REFERENCE: 2750-1596PUS2
;  CURRENT APPLICATION NUMBER: US/11/140,347
;  CURRENT FILING DATE:  2005-05-27
;  PRIOR APPLICATION NUMBER: 60/575,309
;  PRIOR FILING DATE: 2004-05-27
;  NUMBER OF SEQ ID NOS: 49
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 18
;   LENGTH: 152
;   TYPE: PRT
;   ORGANISM: Zea mays
;   FEATURE: 
;   NAME/KEY: misc_feature
;   OTHER INFORMATION: CeresClone:295783
US-11-140-347-18

  Query Match             100.0%;  Score 815;  DB 6;  Length 152;
  Best Local Similarity   100.0%;  
  Matches  152;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTSTVTTTVGCGGLPVRPLSTATRGRPRRCAVRAQAAGADASNDKSVEVMRKFSEQYARR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTSTVTTTVGCGGLPVRPLSTATRGRPRRCAVRAQAAGADASNDKSVEVMRKFSEQYARR 60

Qy         61 SNTFFCADKTVTAVVIKGLADHRDTLGAPLCPCRHYDDKAAEVAQGFWNCPCVPMRERKE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SNTFFCADKTVTAVVIKGLADHRDTLGAPLCPCRHYDDKAAEVAQGFWNCPCVPMRERKE 120

Qy        121 CHCMLFLTPDNDFAGKDQVISFEEIKEATSKF 152
              ||||||||||||||||||||||||||||||||
Db        121 CHCMLFLTPDNDFAGKDQVISFEEIKEATSKF 152

Sosa claims constructs comprising a nucleic acid encoding any one of the proteins in their sequence listing (including SEQ ID NO: 18) and host cells and transgenic plants comprising the constructs (see claims 1, 5, 8, 9, 14-17, and 19).
	Sosa fails to teach the maize RBSC7a promoter or the nucleotide sequence of the instant SEQ ID NO: 5.

ALIGNMENTS WITH SEQ ID NO: 5
RESULT 1
AC205525/c
LOCUS       AC205525              177995 bp    DNA     linear   HTG 23-SEP-2013
DEFINITION  Zea mays cultivar B73 chromosome 4 clone CH201-117E18, ***
            SEQUENCING IN PROGRESS ***, 10 unordered pieces.
ACCESSION   AC205525
VERSION     AC205525.4
KEYWORDS    HTG; HTGS_PHASE1; HTGS_IMPROVED; HTGS_LIMITED_ORDER.
SOURCE      Zea mays
  ORGANISM  Zea mays
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; PACMAD
            clade; Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae;
            Zea.
REFERENCE   1  (bases 1 to 177995)
  CONSRTM   Maize Genome Consortium
  TITLE     Maize genome
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 177995)
  AUTHORS   Wilson,R.K.
  TITLE     Direct Submission
  JOURNAL   Submitted (20-JUN-2007) Genome Sequencing Center, Washington
            University School of Medicine, 4444 Forest Park Parkway, St. Louis,
            MO 63108, USA
REFERENCE   3  (bases 1 to 177995)
  CONSRTM   Maize Genome Consortium
  TITLE     Direct Submission
  JOURNAL   Submitted (23-SEP-2013) NCBI, NIH, Center Drive, Bethesda, MD
            20857, USA
COMMENT     On Sep 23, 2013 this sequence version replaced AC205525.3.
            Modified to reflect Zea Mays B73 RefGen_V3 assembly. The sequence
            contigs were reassembled according to the AGP pipeline including
            removal of contaminants. Some contigs may have been split as a
            result. All overlapping sequence has been retained. All gaps are of
            unknown length.
            * NOTE: This is a 'working draft' sequence. It currently

            * is not known and their order in this sequence record is
            * arbitrary. Gaps between the contigs are represented as
            * runs of N, but the exact sizes of the gaps are unknown.
            * This record will be updated with the finished sequence
            * as soon as it is available and the accession number will
            * be preserved.
            *        1     3808: contig of 3808 bp in length
            *     3809     3908: gap of unknown length
            *     3909    11760: contig of 7852 bp in length
            *    11761    11860: gap of unknown length
            *    11861    70056: contig of 58196 bp in length
            *    70057    70156: gap of unknown length
            *    70157   102632: contig of 32476 bp in length
            *   102633   102732: gap of unknown length
            *   102733   141778: contig of 39046 bp in length
            *   141779   141878: gap of unknown length
            *   141879   143787: contig of 1909 bp in length
            *   143788   143887: gap of unknown length
            *   143888   146799: contig of 2912 bp in length
            *   146800   146899: gap of unknown length
            *   146900   159053: contig of 12154 bp in length
            *   159054   159153: gap of unknown length
            *   159154   161747: contig of 2594 bp in length
            *   161748   161847: gap of unknown length
            *   161848   177995: contig of 16148 bp in length.
FEATURES             Location/Qualifiers
     source          1..177995
                     /organism="Zea mays"
                     /mol_type="genomic DNA"
                     /cultivar="B73"
                     /db_xref="taxon:4577"
                     /chromosome="4"
                     /clone="CH201-117E18"
     gap             3809..3908
                     /estimated_length=unknown
     gap             11761..11860
                     /estimated_length=unknown
     gap             70057..70156
                     /estimated_length=unknown
     gap             102633..102732
                     /estimated_length=unknown
     gap             141779..141878
                     /estimated_length=unknown
     gap             143788..143887
                     /estimated_length=unknown
     gap             146800..146899
                     /estimated_length=unknown
     gap             159054..159153
                     /estimated_length=unknown
     gap             161748..161847
                     /estimated_length=unknown

  Query Match             98.8%;  Score 788.4;  DB 199;  Length 177995;
  Best Local Similarity   99.2%;  
  Matches  792;  Conservative    0;  Mismatches    6;  Indels    0;  Gaps    0;


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     119243 GATGACTGATGACAGACGTGGGGAATTCAAATGCAACTCTAGCGAAAGTTCATATATTTT 119184

Qy         61 TCATAAATAGCTGAGGCTGGGGTAATTATTTTTTTTGTAGAAAAATAGAATAGGTGGAAT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     119183 TCATAAATAGCTGAGGCTGGGGTAATTATTTTTTTTGTAGAAAAATAGAATAGGTGGAAT 119124

Qy        121 GGTTGGGGAAGGCGTAGGCGCTCGTGGACGACGCCCGATAAAAGACAAGAGGCGGAATTG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     119123 GGTTGGGGAAGGCGTAGGCGCTCGTGGACGACGCCCGATAAAAGACAAGAGGCGGAATTG 119064

Qy        181 CCATGAATTCGAGGTAGCTAAGTAAGGCGCATATATATGCCAAAAAATTCTACTGTCACT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     119063 CCATGAATTCGAGGTAGCTAAGTAAGGCGCATATATATGCCAAAAAATTCTACTGTCACT 119004

Qy        241 TTCCAATTTCAATGCGCTGCCAAACAAGCCATCCTGGAAACTGACTTGAATTCAGCCCAA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     119003 TTCCAATTTCAATGCGCTGCCAAACAAGCCATCCTGGAAACTGACTTGAATTCAGCCCAA 118944

Qy        301 TTCTGTAGATCCAAACAGGGCCGGCGTCAGTGCCTCAGGTGAGAGAGCAGCAGACGATGC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     118943 TTCTGTAGATCCAAACAGGGCCGGCGTCAGTGCCTCAGGTGAGAGAGCAGCAGACGATGC 118884

Qy        361 AAAGAGCCAAAACTGCAAGCAGACGCAGCCGAAGCCGAAGCCGAAGCCCAAGCCCAAAAC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     118883 AAAGAGCCAAAACTGCAAGCAGACGCAGCCGAAGCCGAAGCCGAAGCCCAAGCCCAAAAC 118824

Qy        421 TGTTTTGTCTTTGCCCAGAACCGCGACGAGCCTAAACTGCGCTTCCTCCTATCTACAAGT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     118823 TGTTTTGTCTTTGCCCAGAACCGCGACGAGCCTAAACTGCGCTTCCTCCTATCTACAAGT 118764

Qy        481 CCCTGGCACATCACGCATAGTCCAACCATGGCGCGCAGGCGATAAGGCGAGCCACGGGGA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||| ||||||||||
Db     118763 CCCTGGCACATCACGCATAGTCCAACCATGGCGCGCAGGCGATAAGGCGCGCCACGGGGA 118704

Qy        541 CGCGACATGTGGTGGCGGACGCGATCAGGATAGGGCCAGGCTGGCCGGGCGCGGCCACGG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     118703 CGCGACATGTGGTGGCGGACGCGATCAGGATAGGGCCAGGCTGGCCGGGCGCGGCCACGG 118644

Qy        601 GATCTAGATGGCCACTCGTCCCACATCCGCTTCGTCCTGTCCTGTACTGCGTCCTGCCCC 660
              ||    | ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     118643 GAGAACGGTGGCCACTCGTCCCACATCCGCTTCGTCCTGTCCTGTACTGCGTCCTGCCCC 118584

Qy        661 CAACGAGAGCCGGAGCCGGCCATCCCGTCGCACACTCTCCCCCTCTATATATGCCGTCGG 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     118583 CAACGAGAGCCGGAGCCGGCCATCCCGTCGCACACTCTCCCCCTCTATATATGCCGTCGG 118524

Qy        721 TGTGGGGGAGCCTACTACAGGACGACCCAAGCAAGCAAGCAAGCAGCGAGTACATACATA 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db     118523 TGTGGGGGAGCCTACTACAGGACGACCCAAGCAAGCAAGCAAGCAGCGAGTACATACATA 118464

Qy        781 CTAGGCAGCCAGGCAGCC 798
              ||||||||||||||||||
Db     118463 CTAGGCAGCCAGGCAGCC 118446


	Claim 15 has been canceled because the RBCS7a promoter is inherently heterologous to any FTR coding sequence, therefore claim 15 is redundant and does not further limit claim 12 from which it depends.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662


/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662